DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on December 30, 2020 has been entered.

Status of Claims
Claims 18-22, 26-34 and 40-72 are pending.  Claims 18, 20, 54-55, 61-62, 65 and 68 have been amended; claims 26-31, 40-41, 43-53, 56, 66 and 69 have been withdrawn; claim 35 have been cancelled; and claims 1-17, 23-25 and 36-39 were previously cancelled.  Claims 18-22, 32-34, 42, 54-55, 57-65, 67-68 and 70-72 are currently under consideration.  This Office Action is in response to the request for continued examination filed on February 17, 2021.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final.

Status of Withdrawn Claim Objections and Rejections
The objection to claim 18 (at par. 6-7 of the 11/27/2020 Office action) is withdrawn in light of applicant’s 12/30/2020 amendments.  Applicant’s 12/30/2020 remarks at p. 12, par. 2-3, are acknowledged.
The rejection of claim 35 under 35 U.S.C. § 112 (d) or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph, for being not further limiting (at par. 8-9 of the 11/27/2020 Office action), is withdrawn in light of applicant’s 12/30/2020 amendments.  Applicant’s 12/30/2020 remarks at p. 12, par. 4-6
The rejection of claims 18, 20, 22, 54, 57, 65 and 70 under pre-AIA  35 U.S.C. § 103 (a) over SACRIPANTE (US 2005/0165133 A1) (at par. 10-21 of the 11/27/2020 Office action) is withdrawn in light of applicant’s 12/30/2020 amendments, in particular the amendments to independent claims 18 and 65 requiring a “thermoset liquid coating [that] is a liquid at room temperature.”  Applicant’s 12/30/2020 arguments are acknowledged, but are moot in light of the new rejections presented herein.
The rejection of claims 32-35, 42, 55, 61-64, 67-68 and 71-72 under pre-AIA  35 U.S.C. § 103 (a) over SACRIPANTE, in view of GLASS (US 5,431,962) (at par. 23-31 of the 11/27/2020 Office action) is withdrawn in light of applicant’s 12/30/2020 amendments, and in favor of the new rejections discussed below.  Applicant’s 12/30/2020 arguments are acknowledged, but are moot in light of the new rejections presented herein.
The rejection of claims 32-35, 42, 55, 61-64, 67-68 and 71-72 under pre-AIA  35 U.S.C. § 103 (a) over BLOUNT (US 4,292,413) (at par. 33-43 of the 11/27/2020 Office action) is withdrawn in light of applicant’s 12/30/2020 amendments, and in favor of the new rejections discussed below.  Applicant’s 12/30/2020 arguments are acknowledged, but are moot in light of the new rejections presented herein.

Claim Rejections - 35 U.S.C. § 112- Fourth Paragraph
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 20 and 68 are rejected under 35 U.S.C. § 112(d) or 35 U.S.C. § 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A.	Claim 20 recites:
[...],
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and
wherein the antimicrobial coating cures on the substrate to form a solid coating.
while claim 18 (from which claim 20 depends) recites:
[...],
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and
wherein the thermoset liquid coating cures on the substrate to form a solid antimicrobial coating.
whereby claim 20 does not appear to further limit claim 18.  
B.	Claim 68 recites:
[...], wherein the thermoset surface protectant coating is formed from a liquid coating on the substrate to form a thermoset liquid coating;
[...],
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and
wherein the antimicrobial coating cures on the substrate to form a solid coating.
while claim 32 (from which claim 68 depends) recites:
[...],
wherein the thermoset host matrix is a liquid epoxy at room temperature when applied to the substrate, and
wherein the thermoset host matrix cures on the substrate to form a solid antimicrobial coating.
whereby claim 68 does not appear to further limit claim 32.  
Applicant[s] may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – pre-AIA  35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 18-22, 32-34, 42, 54-55, 57, 61, 64-65, 67-68 and 70-72 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over AOYAMA (US 2011/0257299 A1, Publ. Oct. 20, 2011; hereinafter, “Aoyama”), as evidenced by FEICHTMEIER (US 6,350,791 B1, Issued Feb. 26, 2002; hereinafter, “Feichtmeier”).
Aoyama is directed to:
METAL STABILIZERS FOR EPOXY RESINS
ABSTRACT
A composition comprising: a) an epoxy resin; b) a hardener; and c) a stabilizer comprising a metal-containing compound, the metal-containing compound comprising a metal selected from the group consisting of Group 11-13 metals and combinations thereof, wherein the composition is prepared from a halogen-containing compound is disclosed.
Aoyama, title & abstract.  In this regard, Aoyama discusses background in the context of thermosettable materials (Aoyama, par. [0002]) for which “[a] hardener (or curing agent) can be provided for promoting crosslinking of the composition to form a thermoset composition” (Aoyama, par. [0027]).  With regard to suitable uses, Aoyama teaches:
[0062]	The proportions of components in the composition may depend, in part, upon the properties desired in the electrical laminate composition or coating or other end-use product to be produced, the desired cure response of the composition, and the desired storage stability of the composition (desired shelf life).  The compositions in the above-described embodiments can be used to produce varnishes.  In addition to an epoxy resin, a varnish can also contain curing agents, hardeners, and catalysts. A varnish can then be used to produce a variety of products including but not limited to prepregs, electrical laminates, coatings, composites, castings and adhesives.
Aoyama, par. [0062].  Aoyama further teaches an exemplary embodiment obtained from “D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids)” and “Zn(stearate)2” as a “stabilizer”:
Example 1
[0085]	A 125-part quantity of D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids), 36.25 parts of a dicyandiamide (8 weight percent solids in N,N-dimethylformamide (DMF)/Dowanol™ PM=50 wt %/50 wt%) were mixed and shaken for 30 minutes to give a homogeneous solution.  To this solution, a variety of zinc-containing stabilizers were then added.  These stabilizers are shown in Table I.  After the addition of the stabilizer, the mixture was shaken vigorously with a shaker for 10 minutes.  Opaque suspensions were obtained for the stabilizers, with the exception of Zn(acac)2 (hazy solution) and Zn(stearate)2 (soluble).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[...]
[0089]	Table IV shows results for the zinc stearate formulations.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.
Regarding independent claims 18, 32, 65 and 72 and the requirements:
18.	([...])  An antimicrobial coating for coating a substrate, comprising:
a thermoset liquid coating on the substrate,
wherein the thermoset liquid coating includes a thermoset host matrix and at least one antimicrobial organometallic additive,
wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset polymer host matrix,
wherein the at least one antimicrobial organometallic additive includes at least one additive selected from the group consisting of silver stearate, cupric stearate and zinc stearate,
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and
wherein the thermoset liquid coating cures on the substrate to form a solid antimicrobial coating.
[...]
32.	([...])  A thermoset surface protectant for coating a substrate, comprising:
a thermoset host matrix and at least one antimicrobial organometallic additive,
wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset host matrix,
wherein the at least one antimicrobial organometallic additive includes at least one additive selected from the group consisting of silver stearate, cupric stearate and zinc stearate,
wherein a majority of metallic species dispersed throughout the thermoset host matrix are in the at least one antimicrobial organometallic additive,
wherein the thermoset host matrix is a liquid epoxy at room temperature when applied to the substrate, and
wherein the thermoset host matrix cures on the substrate to form a solid antimicrobial coating.
[...]
65.	([...])  An antimicrobial coating for coating a substrate, comprising:
a thermoset liquid on the substrate,
wherein the thermoset liquid includes a thermoset host matrix and at least one antimicrobial organometallic additive,
wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset host matrix,
wherein the at least one antimicrobial organometallic additive includes at least one additive selected from the group consisting of silver stearate, cupric stearate and zinc stearate,
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and
wherein the antimicrobial coating cures on the substrate to form a solid coating.
[...]
72.	([...])  An antimicrobial coating for coating a substrate, comprising: a thermoset liquid coating cured on a substrate,
wherein the thermoset liquid coating is at or near room temperature prior to curing on the substrate, and includes a thermoset host matrix and at least one antimicrobial organometallic additive,
wherein the thermoset host matrix is formed by a thermoset material that is a liquid at or near room temperature prior to curing on the substrate,
wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset host matrix when the thermoset liquid coating is cured, and
wherein the at least one antimicrobial organometallic additive includes at least one additive selected from the group consisting of silver stearate, cupric stearate and zinc stearate.
Aoyama clearly teaches a composition containing “D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids)” and “Zn(stearate)2” as a “stabilizer” (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1) for providing “a thermoset composition” (Aoyama, par. [0027]) suitable for coatings (Aoyama, par. [0062]), whereby it is noted that:
“D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids)” (Aoyama, par. [0085]) relates to
a “thermoset liquid coating” of claims 18 and 72, 
a “thermoset host matrix” of claim 32, and 
a “thermoset liquid” of claim 65,
but for being a “a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone” and not a “liquid”;
“Zn(stearate)2” (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1) is: 
“zinc stearate” of claims 18, 32, 42, 65 and 72, and
“at least one antimicrobial organometallic additive” of claims 18, 32, 65, 68 and 72.
(although Aoyama does not disclose zinc stearate as having antimicobial properties, it is noted that a chemical composition and its properties are inseparable, see MPEP § 2112.01).
However, it is noted that:
(i) Aoyama discloses suitable epoxies (Aoyama, par. [0012]-[0026]) including liquid epoxy compounds such as “D.E.R.™ 331 (bisphenol A liquid epoxy resin)”: 
[0022]	Epoxy compounds that are readily available include octadecylene oxide; glycidylmethacrylate; diglycidyl ether of bisphenol A; D.E.R.™ 331 (bisphenol A liquid epoxy resin) and D.E.R.™ 332 (diglycidyl ether of bisphenol A) available from The Dow Chemical Company, Midland, Mich.; vinylcyclohexene dioxide; 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate; 3,4-epoxy-6-methylcyclohexyl-methyl-3,4-epoxy-6-methylcyclohexane carboxylate; bis(3,4-epoxy-6-methylcyclohexylmethyl) adipate; bis(2,3-epoxycyclopentyl) ether; aliphatic epoxy modified with polypropylene glycol; dipentene dioxide; epoxidized polybutadiene; silicone resin containing epoxy functionality; flame retardant epoxy resins (such as a brominated bisphenol type epoxy resin available under the trade names D.E.R.™ 530, 538, 539, 560, 592, and 593, available from The Dow Chemical Company, Midland, Mich.); polyglycidyl ether of phenolformaldehyde novolac (such as those available under the tradenames D.E.N.™ 431 and D.E.N.™ 438 available from The Dow Chemical Company, Midland, Mich.); and resorcinol diglycidyl ether.  Although not specifically mentioned, other epoxy resins under the tradename designations D.E.R.™ andD.E.N.™ available from The Dow Chemical Company can also be used.
(Aoyama, par. [0022]; See Feichtmeier, col. 20, Table, listing “D.E.R.: 331” as “Bisphenol A based epoxy resin, epoxy eq. wt. ca. 185, liquid at room temperature (commercially available as DER 331 from Dow Chemical)” as evidence that “” is an epoxy that is liquid at room temperature), which is noted as meeting the instant requirements of:
claim 18 for a “thermoset liquid coating,” “wherein the thermoset liquid coating includes a thermoset host matrix,” and “wherein the thermoset liquid coating is a liquid at room temperature when applied to,”
claim 22 for “wherein the polymer host matrix comprises an epoxy resin,”
claim 32 for a “thermoset host matrix,” “wherein the thermoset host matrix is a liquid epoxy at room temperature when applied to the substrate,”
claims 57 and 61 for a “liquid epoxy,”
claim 65 for a “thermoset liquid” and “thermoset host matrix,” “wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate,”
claim 67 for “wherein the thermoset host matrix comprises an epoxy resin liquid,” and
claim 68 for a “thermoset liquid coating,” and
claim 72 for a “thermoset liquid coating,” “wherein the thermoset liquid coating is at or near room temperature prior to curing on the substrate, and includes a thermoset host matrix” and “wherein the thermoset host matrix is formed by a thermoset material that is a liquid at or near room temperature prior to curing on the substrate,”
Aoyama DOES NOT TEACH an exemplary embodiment containing “D.E.R.™ 331 (bisphenol A liquid epoxy resin)” in order to meet the above noted requirements for a “thermoset liquid coating,” “thermoset host matrix,” or “thermoset liquid”;
(ii) Aoyama teaches suitable substrates (Aoyama, par. [0068]-[0070] & [0078]-[0079]), wherein “[a]fter the composition has been produced, as described above, it can be disposed on, in, or between the above described substrates, before, during, or after cure of an electrical laminate composition” (Aoyama, par. [0069]) and “the substrate may be a composite of two alloys, a multi-layered polymeric article, and a metal-coated polymer, among others, for example” (Aoyama, par. [0070]) for “adhesives, structural and electrical laminates, coatings, marine coatings, composites, powder coatings, adhesives, castings, structures for the aerospace industry, and as circuit boards and the like for the electronics industry” (Aoyama, par. [0070]), and exemplifies a varnish (Aoyama, par. [0091]-[0092], Ex. 2), which encompasses a “substrate” of claims 18, 32, 65 and 72, Aoyama DOES NOT TEACH an exemplary embodiment of a zinc stearate composition (e.g., Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1, as discussed above) applied to a substrate.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious based on Aoyama’s broader disclosure.
With regard to (i) and (ii), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to rearrange Aoyama’s exemplary composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.) by:
(i) substituting “D.E.R.™ 592-A80” (Aoyama, par. [0022] & [0085], Ex. 1) for “D.E.R.™ 331 (bisphenol A liquid epoxy resin)” (Aoyama, par. [0022]) since Aoyama teaches both amond suitable, equivalent epoxy compounds (Aoyama, par. [0022]) (regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious” [In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)]); and
(ii) applying the rearranged composition in (i) to a substrate disclosed by Aoyama (Aoyama, par. [0068]-[0070] & [0078]-[0079]);
thereby meeting the above noted requirements for (i) and (ii).  
Regarding claims 18, 20, 32, 65, 68 and 72, it is noted that the requirements for: 
wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and wherein the thermoset liquid coating cures on the substrate to form a solid antimicrobial coating” of (claims 18),
“wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and wherein the thermoset liquid coating cures on the substrate to form a solid antimicrobial coating” of (claim 20),
“wherein the thermoset host matrix is a liquid epoxy at room temperature when applied to the substrate, and wherein the thermoset host matrix cures on the substrate to form a solid antimicrobial coating” (claim 32),
“wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and wherein the antimicrobial coating cures on the substrate to form a solid coating” (claim 65),
“wherein the thermoset surface protectant coating is formed from a liquid coating on the substrate to form a thermoset liquid coating, [...], wherein the thermoset surface protectant coating is formed from a liquid coating on the substrate to form a thermoset liquid coating; the thermoset liquid coating comprises the thermoset host matrix and the at least one antimicrobial organometallic additive, wherein the thermoset liquid coating is a liquid at room temperature when applied to the substrate, and wherein the antimicrobial coating cures on the substrate to form a solid coating” (claim 68), and
“wherein the thermoset host matrix is formed by a thermoset material that is a liquid at or near room temperature prior to curing on the substrate” (claim 72),
are “product-by-process” limitations.  In this regard, “Product-by-process” claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  In this regard, Aoyama’s exemplary composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1), is obtained by “[a] 125-part quantity of D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids), 36.25 parts of a dicyandiamide (8 weight percent solids in N,N-dimethylformamide (DMF)/Dowanol™ PM=50 wt %/50 wt%) [that] were mixed and shaken for 30 minutes to give a homogeneous solution” to which “a variety of zinc-containing stabilizers were then added” in order to obtain a solution containing “Zn(stearate)2 (soluble)” (Aoyama, par. [0085]).  Further in this regard, Aoyama teaches:
[0068]	In some embodiments, composites can be formed by curing the compositions disclosed herein.  In other embodiments, composites may be formed by applying a curable epoxy resin composition to a substrate or a reinforcing material, such as by impregnating or coating the substrate or rein forcing material to form a prepreg, and curing the prepreg under pressure to form the electrical laminate composition.
[...]
[0072]	Curing of the compositions disclosed herein may require a temperature of at least about 30° C., up to about 250° C., for periods of minutes up to hours, depending on the epoxy resin, hardener, and catalyst, if used. In other embodiments, curing can occur at a temperature of at least 100° C., for periods of minutes up to hours.  Post-treatments may be used as well, such post-treatments ordinarily being at temperatures between about 100° C. and 250° C.
Aoyama, par. [0068] & [0072].  Since it would be obvious to rearrange Aoyama’s exemplary composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.) by (i) substituting “D.E.R.™ 592-A80” (Aoyama, par. [0022] & [0085], Ex. 1) for “D.E.R.™ 331 (bisphenol A liquid epoxy resin)” (Aoyama, par. [0022]), and (ii) applying the rearranged composition in (i) to a substrate disclosed by Aoyama (Aoyama, par. [0068]-[0070] & [0078]-[0079]), it would reasonably follow that the rearranged composition would be cured on the substrate (Aoyama, par. [0068] & [0072]), thereby reasonably meeting the above noted product-by-process requirements of claims 18, 20, 32, 65, 68 and 72.
Regarding claims 18, 32, 65 and 72 and the requirements:
“wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset host matrix” (claims 18, 32 and 65),
“wherein the at least one antimicrobial organometallic additive is dispersed throughout and suspended within the thermoset host matrix when the thermoset liquid coating is cured” (claim 72)
it is noted that Aoyama’s exemplary composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1), is obtained by “[a] 125-part quantity of D.E.R.™ 592-A80 (a brominated epoxy resin containing oxazolidinone heterocycles at 80 weight percent solids in acetone, 100 parts of solids), 36.25 parts of a dicyandiamide (8 weight percent solids in N,N-dimethylformamide (DMF)/Dowanol™ PM=50 wt %/50 wt%) [that] were mixed and shaken for 30 minutes to give a homogeneous solution” to which “a variety of zinc-containing stabilizers were then added,” “[a]fter the addition of the stabilizer, the mixture was shaken vigorously with a shaker for 10 minutes” in order to obtain a solution containing “Zn(stearate)2 (soluble)” (Aoyama, par. [0085]).
Thus, Aoyama renders claims 18, 22, 32, 42, 57, 61, 67-68 and 72 obvious.
Regarding claims 19 and 34, it is noted that the requirement, “wherein the thermoset surface protectant is a hospital-grade thermoset surface protectant,” is interpreted as an intended use.  In this regard, it is noted that recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In the instant case, it would be obvious to formulate Aoyama’s  rearranged composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.) (as discussed above) in order to obtain “[a] varnish can then be used to produce a variety of products including but not limited to prepregs, electrical laminates, coatings, composites, castings and adhesives” (Aoyama, par. [0062]), which meets the requirements for the coating of the instant claims, as discussed above.  Since the prior art meets the structural requirements of claims 18 and 32, it reasonably follows that the prior art would be capable of performing the intended use of being suitable as “hospital grade,” absent evidence to the contrary.
Thus, Aoyama renders claims 19 and 34 obvious.
Regarding claims 20, 64 and 70-71 and the requirements:
“wherein the substrate includes a metal,” and “the thermoset liquid coating is in direct contact with the metal of the substrate” (claim 20), and
a “metal” surface of claims 64 and 70-71,
Aoyama teaches “a composite may be formed by coating a substrate with a curable composition” (Aoyama, par. [0069]), e.g., “a metal-coated polymer” (Aoyama, par. [0070]), or “[a]n electrical conductive layer can be formed on the laminate/prepreg with an electrical conductive material,” e.g., “suitable electrical conductive materials include electrical conductive metals such as copper, gold, silver, platinum and aluminum” (Aoyama, par. [0079), thereby meeting the requirements of claims 20, 64 and 70-71 for a substrate [that] includes a metal, and claim 20 for “direct contact with the metal of the substrate.”
Thus, Aoyama renders claim 20 obvious.
Regarding claims 21 and 33, it is noted that the requirement “wherein the antimicrobial activity of a flooring material is 99% or greater,” is a functional requirement.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claims 18 and 32, which achieve the resulting antimicrobial activity.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended antimicrobial activity of a composition that meets the structural requirements of claims 18 and 32.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 18 and 32 will achieve the intended result of the functional requirement and fall within the boundaries of the claims.
Thus, Aoyama renders claims 21 and 33 obvious.
Regarding claims 54-55 and the requirements:
54.	([...])  The antimicrobial coating of claim 18, wherein the at least one antimicrobial organometallic additive comprises no more than about 3% by volume of the total volume of the polymer thermoset host matrix and the at least one antimicrobial organometallic additive together.
55.	([...])  The thermoset surface protectant of claim 32, wherein the at least one antimicrobial organometallic additive comprises no more than about 3% by volume of the total volume of the polymer thermoset host matrix and the at least one antimicrobial organometallic additive together.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  In this regard, Aoyama teaches:
[0045]	The stabilizer can be generally present in an amount in the range of from about 0.1 weight percent to about 20 weight percent, based on the total weight of the composition.
Aoyama, par. [0045].  Therefore, it would be obvious to formulate Aoyama’s  rearranged composition (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.) (as discussed above) with zinc stearate stabilizer (Aoyama, par. [0085] & [0089], Tables I & IV, Ex. 1.) in amounts ranging from 0.1-20 wt.% (Aoyama, par. [0045]), which reasonably overlaps the claimed volume range of claims 54-55.
Thus, Aoyama renders claims 54-55 obvious.
Claims 58-60 and 62-63 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over AOYAMA (US 2011/0257299 A1, Publ. Oct. 20, 2011), as evidenced by FEICHTMEIER (US 6,350,791 B1, Issued Feb. 26, 2002; hereinafter, “Feichtmeier”), as applied to claims 18-22, 32-34, 42, 54-55, 57, 61, 64-65, 67-68 and 70-72, above, and in view of GLASS (US 5,431,962, Issued Jul. 11, 1995; hereinafter, “Glass”).
The teachings of Aoyama, as set forth above, are hereby incorporated.  However, Aoyama DOES NOT TEACH
“flooring” or “floors” of claims 58-59 and 62-63, 
which is a “substrate” of claims 58 and 62 or a “surface” of claims 58-60 and 62-63, and 
can be formed on concrete as required by claim 60,
since the choice of a suitable substrate for a powder coating is well within the purview of the ordinarily skilled artisan.
Glass, for instance, is directed to:
ABRASION RESISTANT FLOOR COVERING
ABSTRACT
A floor covering designed to protect concrete floors from extreme mechanical abuse, such as impact and abrasion involving a floor covering which is applied in three steps:
the first layer comprises a thermosetting resin with aggregate fillers and broadcast;
the second layer is a thermosetting resin compound which serves as a bonding agent between the first layer and the next layer to be applied;
the third layer comprises a latex-based cementitious material filled with ductile iron filings.
(Glass, title & abstract), and teaches epoxy resin as a suitable thermosetting resin (Glass, col. 3, ln. 8 to col. 4, ln. 2).  It is noted that “concrete floors” to which Glass applies a thermosetting resin (Glass, abstract) are:
concrete of claim 60,
“floors” or “flooring” of claims 58-59 and 62-63, and
the elected species of a “substrate” of claims 58 and 62 or a “surface” of claims 58-59 and 62-63.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take Aoyama’s rearranged composition (as discussed above), and to have applied it to concrete floors, as taught by Glass.  One would have been motivated to do so with a reasonable expectation of success since both Aoyama and Glass are concerned with similar problems in the art, namely the use of epoxy-based coatings.  Aoyama, par. [0062]4; Glass, col. 3, ln. 8 to col. 4, ln. 2.  Further, it is well within the skill of the ordinary artisan to select a suitable substrate to coat since Aoyama teaches: “[t]he compositions in the above-described embodiments can be used to produce varnishes,” and “[i]n addition to an epoxy resin, a varnish can also contain curing agents, hardeners, and catalysts,” e.g., “[a] varnish can then be used to produce a variety of products including but not limited to prepregs, electrical laminates, coatings, composites, castings and adhesives.”  Aoyama, par. [0062].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely using Aoyama’s rearranged composition (as discussed above) as a thermosetting resin “to protect concrete floors” (Glass, abstract).
Thus, the prior art renders claims 58-60 and 62-63 obvious.

Conclusion
Claims 18-22, 32-34, 42, 54-55, 57-65, 67-68 and 70-72 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611